                                                                                                                                 FILED
                                                                                                                              IN CLERK'S OFFICE
                                                                                                                          US DISTRICT COURT E.O.N.Y.

                                                                                                                                MAY 1 ~ 2019
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                                                              *                       *
-------------------------------------------------------X                                                              I   BROOKLYN OFFICE
LORREN VINCENTE WHITFIELD,

                                      Plaintiff,
                                                                             MEMORANDUM & ORDER
                                      v.                                     18-CV-~232 (WFK) (LB)

NATALIE JOHNSON, SHAMEEKA McALLISTER,
MARLENY ARIZA, JUDITH JAMES, P.S. 28 a/k/a
Warren Prep Academy; MARIA ZUBAIR, HETAL
M. SHAH, DIONNE LOWERY, ROBIN KARASYK,
KEISHA FRANCIS, JOHN/JANE DOES 1-25,


                                      Defendants.
-------------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

         On February 26, 2018, Plaintiff Lorren V. Whitfield ("Whitfield") filed this action on his
                                                                                                                  I




behalf and on behalf of his minor daughter. Although difficult to comprehend, the complaint
                                                                                                              I




appeared to arise from a child neglect petition filed against Whitfi~ld in Family Court. He paid

the filing fee to commence this action and a summons was issued ~y the Clerk of Court.
                                                                                                          I




         By Memorandum and Order dated March 19, 2018, the Court dismissed the complaint as
                                                                                                      I




to any claims on behalf of Whitfield's minor child and directed Whitfield to file an amended
                                                                                                  I




complaint within 30 days. The Court also concluded that Angel Luis Torres, Jr, as a non-
                                                                                              I




                                                                         1
attorney, could not represent Whitfield or the minor child.

         By Memorandum and Order dated March 27, 2019, the cdurt directed Whitfield to file an
                                                                                          I                           •




amended complaint which complies with Rule 8 of the Federal Rt.ties of Civil Procedure within

30 days in order to proceed with this action.


          1
            Whitfield did not amend the complaint and instead filed a notice of Jppeal. The United States Court of
Appeals for the Second Circuit affirmed the dismissal of the complaint as to ~itfield's claims on behalf of his
daughter. The Second Circuit also found that "Whitfield's complaint was thoroughly confused, ambiguous, and
unintelligible, and failed to provide the defendants with fair notice of the claittis against them" in violation of Rule 8
of the Federal Rules of Civil Procedure ("Rule 8").                                 /

                                                                                      I

                                                                                  I

                                                                                  I
       The Court notified Whitfield that ifhe failed to file an amended complaint within the 30-
                                                                     1




day period, judgment shall enter dismissing this action without prejudice. To date, more than 30
                                                                     I




days have elapsed and Whitfield has not filed an amended complain! or shown good cause why

he cannot comply.

       Accordingly, the Clerk of Court is directed to enter judgment dismissing this action
                                                                     !

without prejudice. Although Whitfield paid the filing fee to commence
                                                                  I
                                                                      this action, the Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from thi Order would not be taken

in good faith and therefore in forma pauperis status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

                                                     SO ORDERED.



                                                                         s/WFK



Dated: Brooklyn, New York
       May 14, 2019




                                                2
